Case: 11-50264     Document: 00511695465         Page: 1     Date Filed: 12/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 14, 2011
                                     No. 11-50264
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE JAQUEZ PEREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2720-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Jorge Jaquez Perez (Jaquez) appeals from the 46-month sentence imposed
by the district court following his conviction for illegal reentry. He argues only
that this sentence, which falls at the bottom of the applicable guidelines range,
is substantively unreasonable.
        In Gall v. United States, 552 U.S. 38, 51 (2007), the Supreme Court
established a bifurcated process for reviewing the reasonableness of a sentence.
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). This

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50264    Document: 00511695465       Page: 2   Date Filed: 12/14/2011

                                   No. 11-50264

court must determine whether the district court committed any procedural
errors. Gall, 552 U.S. at 51. If the district court’s decision is procedurally sound,
this court will “consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Id. Jaquez concedes, however, that he
failed to object to the sentence following its imposition such that plain error
review is appropriate. See United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007).
      We have rejected Jaquez’s argument that the use of a conviction both for
determining a defendant’s offense level as well as his criminal history score
renders a sentence unreasonable. See United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009). We likewise have rejected Jaquez’s contention that a
guidelines sentence under U.S.S.G. § 2L1.2 is unreasonable because illegal
reentry is a mere trespass offense. See United States v. Aguirre-Villa, 460 F.3d
681, 683 (5th Cir. 2006). Finally, we are unpersuaded by Jaquez’s argument
that the sentence imposed is unreasonable because it fails to give sufficient
weight to the facts that he was culturally assimilated in the United States and
that he returned to the United States to visit his family. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). He fails to show plain
error. See Peltier, 505 F.3d at 391-92.
      AFFIRMED.




                                          2